IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-50808
                          Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

LUIS PINALES-LOPEZ,

                                          Defendant-Appellant.

                         - - - - - - - - - -
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. DR-97-CR-454-1
                         - - - - - - - - - -
                            July 22, 1999

Before JOLLY, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Luis Pinales-Lopez was found guilty by jury verdict of

assault on an officer, enhanced penalty, and was sentenced to 45

months’ imprisonment, three years’ supervised release, and no

fine.    He argues on appeal that the district court erred by

allowing the prosecutor to cross-examine him regarding his two

prior arrests for illegal entry into the United States.     We give

the district court’s evidentiary rulings great deference and

review them for an abuse of discretion.      United States v.

Anderson, 933 F.2d 1261, 1267-68 (5th Cir. 1991).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-50808
                               - 2 -

     Evidence of extrinsic offenses is not admissible to prove

the character of a person in order to show that he acted in

conformity therewith but may be admitted for other purposes.

Fed. R. Evid. 404(b).   The Government concedes that the evidence

in the instant case does not fall within the scope of Fed. R.

Evid. 608 and 609 but argues that it was admissible under the

exceptions listed in Fed. R. Evid. 404(b).    However, because the

Government failed to provide reasonable notice of its intended

use of this evidence, the Government’s argument fails.     See Fed.

R. Evid. 404(b).

     The erroneous admission of extrinsic evidence is reviewed

under the harmless-error doctrine.   United States v. Liu, 960

F.2d 449, 452 (5th Cir. 1992).   A nonconstitutional trial error

is harmless unless it had “substantial and injurious effect or

influence in determining the jury’s verdict.”     Kotteakos v.

United States, 328 U.S. 750, 776 (1946).     Given the significant

amount of evidence of Pinales-Lopez’s guilt, we find that any

error in admitting the evidence of Pinales-Lopez’s prior arrests

was harmless.

     AFFIRMED.